
	
		I
		112th CONGRESS
		1st Session
		H. R. 3022
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow urbanized
		  area formula grants for public transportation projects to be used for operating
		  costs in urbanized areas with a population of at least 200,000, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Transit Through Increased Flexibility Act of
			 2011.
		2.Urbanized area
			 formula grantsSection 5307(b)
			 of title 49, United States Code, is amended—
			(1)by striking
			 paragraph (1)(E) and inserting the following:
				
					(E)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of at
				least 200,000, if—
						(i)the term of the
				grant does not exceed one year; and
						(ii)the funds are
				derived from grants awarded under subparagraph (A), (B), or (C) pursuant to a
				request approved by the Secretary under paragraph (4);
				and
						;
				and
			(2)by adding at the
			 end the following:
				
					(4)Use of grants
				for operating assistance in urbanized areas with a population of at least
				200,000
						(A)Submission of
				requestsA recipient of a grant under paragraph (1)(A), (1)(B),
				or (1)(C) for an urbanized area with a population of at least 200,000 may
				submit a request to the Secretary that all or any portion of the amounts of the
				grant be made available for operating costs under paragraph (1)(E).
						(B)Information to
				be included in requestsA request submitted by a recipient under
				subparagraph (A) shall include—
							(i)documentation illustrating reduced tax
				revenue or appropriations of funds available to the recipient over the previous
				year;
							(ii)documentation of
				increased fuel costs or any other factor affecting the budget of the recipient
				for operating costs; and
							(iii)a certification that the amount requested
				under subparagraph (A) does not exceed the reductions in tax revenues and
				appropriations of funds documented under clause (i).
							(C)Approval and
				disapproval of requestsThe Secretary shall approve or disapprove
				a request submitted under subparagraph (A) based on—
							(i)the impact of
				approval or disapproval on the continuity and cost of service provided by the
				recipient;
							(ii)the impact of approval or disapproval on
				the ability of the recipient to meet goals established under sections 5303,
				5304, and 5306; and
							(iii)an assessment of
				the information submitted under subparagraph (B).
							(D)Deadline for
				consideration of requestsIf the Secretary does not approve or
				disapprove a request submitted under subparagraph (A) on or before the 60th day
				following the date of receipt of the request, the request shall be deemed
				approved.
						.
			
